Citation Nr: 0324103	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.



The current appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The RO, denied entitlement to 
service connection for hearing loss and tinnitus, and granted 
entitlement to service connection for PTSD with assignment of 
a 50 percent evaluation effective from March 6, 1995.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the issue has been 
characterized as reported on the title page.

In March 2003 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and undertook additional development of the 
claim of entitlement to an initial evaluation in excess of 50 
percent for PTSD.


FINDING OF FACT

PTSD is productive of total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical are not on file and efforts to 
obtain them have proven futile.

VA outpatient treatment records indicate that in 1992 the 
veteran was seen at the mental hygiene clinic complaining of 
"nerves" which he had experienced for 47 years and general 
anxiety for the past three years.  He reported a nervous 
breakdown two years after his discharge from service.  He was 
diagnosed with generalized anxiety disorder and placed on 
medication.

A VA outpatient treatment report dated in August 1994 shows 
that the veteran was seen for complaints of poor nerves after 
his wife left, and was undergoing a divorce.  He reported 
depression and was given Prozac, with improvement noted, but 
stopped the medication because of additional pain.

Private outpatient treatment records from MCM (initials), MD, 
dated from December 1987 to June 1994 are negative for any 
complaints or treatment for a nervous disorder.

January 1994 to April 1997 VA outpatient treatment reports 
show that in February 1997 the veteran reported no history of 
psychiatric treatment, but had outpatient therapy for 
depression due to partial conflict.  The examiner made a 
provisional diagnosis of adjustment disorder with anxiety.  
The examiner noted that Parkinson's disease may be a factor 
and the veteran was advised to take Buspar.  

Statements received in 1996 from two friends of the veteran 
indicate that after he was released from service he suffered 
from severe bouts of nerves, that they were bad, and that any 
little noise bothered him.

During a September 1999 hearing the veteran testified that 
two years after discharge he had a nervous breakdown, quit 
drinking, and that his doctor prescribed Thorazine and 
Butisol for approximately one year.  He believed that the war 
was the cause of his problems alluding to combat fatigue.  
His wife testified that he had nightmares and dreams, and 
woke her up often by hitting her and yelling out.  

In a December 1999 letter Dr. MCM advised that the veteran 
had been treated in the past for a significant nerve disorder 
by physicians who are currently deceased.  Initial treatment 
was said to have taken place between 1946 and 1949.  At that 
time he was on Thorazine.  A treatment report from Dr. MCM 
noted a history of anxiety and nonspecific psychiatric 
disorder.

VA conducted a special psychiatric examination of the veteran 
in October 2000.  He reported service in the Normandy 
campaign.  Upon his return to the United States he 
experienced PTSD symptoms including anger, irritability, 
flashbacks, nightmares, and exaggerated startle response.  
Psychiatric hospitalization was reported to have taken place 
in 1997.  

Apparently for several years psychiatric symptoms had caused 
discomfort and distress.  They also contributed to a high 
level of marital conflict.  He was still prone to  nightmares 
of World War II experiences, distress when exposed to stimuli 
that reminded him of combat experiences, occasional daytime 
memories of World War II experiences, and marked anxiety and 
distress when near crowds.  He also reported a history of 
irritability and anger.  He was currently retired.  His 
current hobby involved gardening.  Mental status examination 
concluded in a pertinent diagnosis of PTSD, chronic, moderate 
to severe, and the Global Assessment of Functioning (GAF) 
score was 55.

The examiner recorded that the examination currently revealed 
no severe difficulties regarding basic competence in managing 
affairs in the family and the community.  However, secondary 
to PTSD symptoms, the veteran had some difficulty with daily 
activities that required contact with the public and crowded 
situations, such as supermarkets, or shopping malls.  

It was recorded he may have some difficulty using public 
transportation due to PTSD related social activity.  His 
current level of personal and social adjustment was 
moderately impaired secondary to PTSD symptoms.  His 
prognosis for maintaining his current level of control over 
his symptoms was generally good.  However, even with 
treatment, moderate symptoms persisted.

VA conducted a special psychiatric examination of the veteran 
in June 2003.  The examiner noted there had been no history 
of inpatient psychiatric treatment.  However, he had had 
treatment for anxiety through the years sporadically and 
recalled the use of Thorazine sometime in the early part of 
his treatment.  He was in active medical care for treatment 
of Parkinson's disease.  He had been a carpenter by trade 
since return from service.  He retired at the age of 62 
sometime in the early 1980's.  He had apparently been self-
employed.

He reported that he felt "really nervous".  He had 
recurring nightmares in the presence of his dream wherein he 
would have behavior like jumping off the bed, yelling "They 
are coming", "Get out of here", with swinging of his arms 
and punching as well.  He did not seem to do this consciously 
at the time of this episode.  His wife confirmed his 
behavior, and for the past many years his wife had been 
sleeping in a separate bed.  He admitted to flashbacks of 
World War II events as well that "come back to mind".  
According to the veteran, a green pepper that was being 
cooked smelled like burning flesh, therefore he did not let 
his wife cook same.  The smell of flesh had been recurring 
back into his mind which brought him back to World War II 
memories.

The examiner recorded that the veteran was a very excitable 
person.  He could fly off the handle easily, and at the time 
when he was indulging in alcoholism he had a violent temper.  
He actually would have flare-ups of his temper which impacted 
his two previous marriages that apparently finally led to the 
divorces.  He could not tolerate crowds in places such as 
stores and restaurants because of heightened anxiety as if to 
the point of having panic attacks.



Most of the veteran's friends were now gone.  All he had for 
his interpersonal relationships was confined to his own 
immediate family.  He did not socialize as much currently.  
He never had a good hobby all his life because he lived his 
life in a military manner, the same as when he was a 
noncommissioned officer in the service.  This was because he 
did not feel that there was any time to waste, and he felt 
that having fun was a waste of time.  He stayed home most of 
the time where his wife would assign him a duty such as to 
wash dishes.  He read if he could, and in this regard was 
limited because of failing vision.

The examiner noted that the veteran had been an alcoholic for 
several years.  On top of his alcoholism, which may have been 
self-medication, he had had sporadic treatment with the use 
of psychotropic medications for his anxiety.  He indicated 
"tranquilized" at one point in time in the early 1960's 
when he used to have Thorazine as a medication.  He was 
currently on Hydroxyzine at a dose of 10 milligrams twice 
daily which, according to him, quieted him down somehow to 
some degree.

In addition, he had depressive movement and suicidal thoughts 
crossed his mind at least on two occasions.  He tried to walk 
away from them and had never attempted in any way to take his 
life.  Just recently there had been episodes when he would 
get oriented in his own house both at night and in the 
daytime.  He would then lose track of time and dates.  He did 
admit that his memory had not been good.  

Even with his current physical condition on account of his 
worsening Parkinson's disease, noting a progressive decline 
in his capacity to function at home with frustration and 
aggravation, he would still fly off the handle into a rage 
attack with throwing of things around.

The examiner observed the veteran as alert, and partially 
oriented as to time.  He was oriented to place and person.  
He was casually dressed with fair to poor personal hygiene.  
He had mask-like facies.  Affect was flat.  

His mind was moderately nervous with some depression.  He 
endorsed nightmares with violent behavior in the middle of 
his dreams in the form of yelling, swinging of the arms, as 
well as punching with vocalizations like "they are coming", 
"Get out of here".  He had flashbacks especially upon 
exposure to the smell of green peppers which brought back the 
smell of burning flesh during the war.  

The veteran heard voices during his nightmares, usually 
occurring once a month.  He avoided watching war movies 
because they had been upsetting to him.  His speech was low 
in that it will take him some time to organize his responses 
to questions.  He answered relevantly.  He had periods of 
hopelessness with fleeting thoughts of suicide, never acting 
on them.  He had no homicidal thinking.  There were no 
delusional ideations elicited, or visual hallucinations.  
Remote memory seemed grossly intact.  Short term memory was 
impaired.  He did not recall a word after delay of three 
minutes.  Concentration was likewise impaired.  Simple 
arithmetic was intact.  Interpretations of proverbs were not 
concrete.  General fund of knowledge was poor.  Judgment was 
fair.  Insight was fair.

The relevant diagnosis was PTSD and the stressors were 
exposure to combat in World War II and economic problems. The 
GAF during the past year was 55 and presently 40.  The 
examiner noted that the veteran displayed serious impairment 
in social functioning on account of PTSD aggravated as well 
as by Parkinson's disease.  The GAF score was a numerical 
rating of the degree of his functional impairment just on 
account of PTSD.  He engaged in minimal activity at home.  
Except for his home assignment of washing the dishes, he did 
not do much.  He had minimal socialization and because of his 
temper had created some conflicts between him and his wife.  

His wife broke down when she related how hard life was living 
with him on account of his temper.  He had been retired from 
work for close to 20 years.  There had been some indication 
at that time that his nervous condition of PTSD had made him 
skip work every now and then.  

With his current decline in cognition with short term memory 
loss as well as some periodic perceptual disturbances, 
especially at night with periods of disorientation as well 
both day and night, he would most likely be unemployable.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991); Holliday v. Principi, 14 Vet. 
App. 280 (2001).

Recently, the United States Court of appeals for the Federal 
Circuit (CAFC) issued a decision which purports to overturn 
the CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, __F.3d__, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, the Board notes that the CAFC's decision in Kuzma 
appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.

Prior to November 7, 1996, a 50 percent rating required 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132; Diagnostic Code 9411 (1996).

A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.




A 100 percent rating required that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  There 
had to be demonstrable inability to obtain or retain 
employment.  Id.

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  Id.  

The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produced impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful work and 
decrease in work efficiency.  Id.  It was for this reason 
that great emphasis was placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history was.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130; Diagnostic Code 9210 
(2002).

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  The Rating Schedule also provides that when 
evaluating the mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 21, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial evaluation in excess of 50 percent for PTSD has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient for establishing a favorable finding.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Initial Increased Evaluation

In February 2002 the RO reconsidered the veteran's previously 
denied claim of entitlement to service connection for PTSD in 
view of new legislation which then required that claims 
denied on the basis of not being well grounded were to be 
readjudicated under the new law which redefined VA's duty to 
assist the veteran with his claim.  

The RO utilized the revised criteria for rating mental 
disorders and granted service connection for PTSD with 
assignment of a 50 percent evaluation utilizing the veteran's 
initially filed claim for the effective date of March 6, 
1995.  While the RO did not furnish the veteran the previous 
criteria for rating mental disorders, the Board perceives no 
prejudice to the veteran in view of the full grant of the 
benefit sought on appeal.  Bernard, supra.  In any event, the 
Board has provided to the veteran and his representative the 
previous as well as the amended criteria for rating mental 
disorders, and predicated its grant on the basis of the 
revised criteria utilized by the RO.

The Board's review of the evidentiary record discloses that 
it is clear the veteran has suffered from the disabling 
manifestations of PTSD for many years, including prior to the 
filing of his initial claim for service connection.  While an 
earlier VA special psychiatric examination highlighted to 
some extent the severity of psychiatric symptomatology, the 
Board finds that the most recent examination obtained more 
recently in June 2003 more accurately depicts the veteran's 
longstanding difficulties with PTSD irrespective of his 
nonservice-connected Parkinson's disease.  It is not disputed 
that Parkinson's disease accounts for a significant part of 
the veteran's overall disablement.  Such disorder has even 
been recognized as aggravating the disabling manifestations 
of the service-connected PTSD.  Having said that, the Board 
must nonetheless consider the nature and extent of severity 
of PTSD in and of itself in order to properly rate the 
veteran.  One manner of so doing is to consider the GAF score 
provided by the examiner in June 2003.  The examiner provided 
a score of 40.  Such score is reflective of virtual total 
social and industrial impairment warranting a 100 percent 
evaluation.  The examiner specifically recorded that the 
veteran had only minimal social contact and was unemployable.

The veteran's disability record with respect to PTSD over the 
past twenty years suggests fluctuations in disabling 
manifestation intensity.  It is clear from the record that 
the veteran has gradually deteriorated to the point of total 
disablement, and it is the belief of the Board that such 
total disablement was in existence contemporaneous with the 
filing of the claim.  

While there may be some contradictory evidence in the record 
in this regard, the Board is of the opinion that any doubt 
should be resolved in the veteran's favor.  It is well to 
note at this time that at the time of the June 2003 VA 
special psychiatric examination, the examiner recorded that 
the veteran had not worked for 20 years, a clear indication 
of total disablement.

The June 2003 VA special psychiatric examination showed that 
PTSD disabling manifestations have been longstanding in 
nature.  It is not surprising that the veteran filed a claim 
for such disability contemporaneous with comparative or 
relative total social and industrial impairment, the details 
of which have been reported generally in the record, and more 
specifically on the June 2003 examination.  It can be argued 
that the nonservice-connected Parkinson's disease constituted 
a material, significant source of the veteran's handicaps 
over the years; nonetheless, PTSD also was prominent in 
rendering the veteran challenged both socially and 
industrially over the years.

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of a 100 percent 
evaluation for PTSD effective the date of the grant of 
service connection therefor; hence, precluding a need for 
assignment of staged ratings.  See Fenderson ,supra.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

